      Case 1:20-cv-05484-LTS-SDA Document 111 Filed 12/10/20 Page 1 of 2




                                                 12/10/2020


                                                    December 9, 2020

                                      ENDORSEMENT: Based upon Defendant Carlson's letter
                                      (ECF No. 110), and the Court's in camera review of
Via ECF                               CARLSON 0067-69, the Court is satisfied that these documents
Hon. Stewart D. Aaron                 evidence Florida club memberships. SO ORDERED.
United States District Court          Dated: 12/10/2020
500 Pearl Street
New York, NY 10007-1312

              Re:    Greer v. Carlson et al.
                     1:20-cv-05484-LTS-SDA

Dear Judge Aaron:

       We write pursuant to the Court’s Order of December 7, 2020 (ECF No. 108).

        The document produced at CARLSON 0067 contains Mr. Carlson’s club
membership account number in two separate places (at the top right and bottom left of
the page) and reflects a charge for a meal. We further respectfully draw the Court’s
attention to the fact that the statement contains a direction to forward billing inquiries to a
“Member Accounting Specialist.” The document evidences his club membership because
such statements are issued to members when they charge at the club pursuant to their
membership privileges.
      Case 1:20-cv-05484-LTS-SDA Document 111 Filed 12/10/20 Page 2 of 2




Hon. Stewart D. Aaron
December 9, 2020
Page Two

       The document produced at CARLSON 0069 similarly contains Mr. Carlson’s
membership account number next to the date of the statement. The nature of the
expenditure on May 13, 2020, was a work order for equipment repair. The Court is
correct that the documents at CARLSON 0068 and 0069 are related and address different
amenities that are available to club members.

                                              Respectfully submitted,

                                              /s/ Steven G. Mintz

                                              Steven G. Mintz

Cc:    Dr. Steven E. Greer (Pro se)
